DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/29/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that Wang in view of Huang does not disclose the feature of operating logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model. First of all, Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein Wang in view of Huang clearly teaches the same concept as presented by the Applicant in his claims. Wang discloses a data pre-processing algorithm that uses the obtained sensor data during the vehicle motion state from the smart phone to detect the presence of some random noise and data errors, and to improve the accuracy of the system, the pre-processing data algorithm reduces false positives caused by erroneous data, these data need to reduce the noise, the data pre-cleaning, technically equivalent to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (par[0081]). Further, Wang discloses an embodiment that excludes the error data, and then using a smoothing filter to reduce noise data, and filter out the bad data to avoid misjudgment. Thereafter, the average of the data obtained can be filtered to achieve the desired de-noising performance data dirty, technically equivalent to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (par[0082]).
Therefore, Examiner maintains his rejection

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4, 7-8, 10-13, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN104243713A) hereafter Wang, in view of Huang et al. (CN103337179A) hereafter Huang.
Regarding claim 1, Wang discloses an electronic device (fig 2a, par[0038]: wherein the smartphone is technically equivalent to the electronic device), comprising:
at least one sensor (par[0038], [0055], [0059]: wherein the smartphone comprises an acceleration sensor);
a set of instructions for detecting predefined driving behaviors (fig 1:S7, par[0086]: Collect and input data of the actual driving process of the driver, and determine whether the driver's driving behavior at this time belongs to a curve driving behavior);
 The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction) at a target, time point (Table 1, par[0065]: The values of the smartphone's accelerometers X, Y, and Z, the current time of the mobile phone, and the system time are recorded separately; the altitude, the current time of the mobile phone, and the system time are saved); 
operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (Wang par[0077], [0081], [0082]: In order to improve the accuracy of the system and reduce the misjudgment caused by erroneous data, it is necessary to perform preprocessing for reducing noise and data cleaning. it can filter out the wrong data and avoid misjudgment. Thereafter, the averaged value of the obtained data is filtered to achieve the desired effect of de-noising the dirty data);
send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 1:S5-S6 and fig 3&4; par[0078], [0081], [0083], [0084]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, , Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data).
Wang does not explicitly disclose the electronic device, comprising: at least one processor-readable storage medium, including a set of instructions for detecting predefined driving behaviors; and
at least one processor in communication with the at least one processor-readable storage medium, operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition.
Huang discloses the electronic device, comprising: at least one processor-readable storage medium (par[0019]: The storage device is technically equivalent to processor-readable storage medium), including a set of instructions for detecting predefined driving behaviors (par[0019]: The vehicle driving behavior detection module, the signal processing and video generation module, and the video playback device / storage device can be either devices on the vehicle); and
at least one processor in communication with the at least one processor-readable storage medium (fig 2: MCU, par[0019], [0023]: The signal processing and video generating module may include a processing unit such as an MCU. The signal processing and video generation module determines whether the alert video generation / acquisition conditions are met according to the driving behavior detection information, and when the conditions are met, the corresponding alert video is generated / acquired according to a predetermined method for the video playback device to play or save To the storage device designated in advance), operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition (par[0024]: The MCU can determine whether the driver has bad driving behavior or has bad driving habits by comparing the statistics of non-smooth speed changes within a unit mileage (such as sudden acceleration or excessively positive / negative acceleration caused by slamming on the brake), and comparing with the preset threshold . In addition to the non-smooth vehicle speed changes within a unit mileage, a timer can also be used to count the number of non-smooth vehicle speed changes per unit time, or the number of non-smooth vehicle speed changes within a specific mileage period or a specific time period to obtain Targeted driving behavior / habit detection results).
One of ordinary skill in the art would be aware of both the Wang and the Huang references since both pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of monitoring driving data with precondition as disclosed by Huang to gain the functionality of providing a new and effective means of monitoring public transportation safety supervision by being helpful to develop good driving habits, improving warning effect on the driver, and improving traffic safety.

Regarding claim 2, Wang in view of Huang discloses the electronic device of claim 1, wherein the at least one sensor includes at least one of a gyroscope, an acceleration sensor, a global position system (GPS), or a gravity sensor (Wang fig 2a, par[0043], [0055], [0059]: The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 3, Wang in view of Huang discloses the electronic device of claim 1, wherein the at least one processor is further directed to:
	determine that the electronic device is moving with a vehicle (Wang par[0057], [0058], [0059]: S2. The smart phone is fixed in the car and the data acquisition program is started. a. The mobile phone is placed next to the driver's seat on the car and fixed with a fixing device. For the convenience of processing, the mobile phone is fixed on the car with double-sided tape to ensure that the mobile phone and the vehicle do not move relative to each other, and the same process is performed during the movement. Three-dimensional space movement; b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 4, Wang in view of Huang discloses the electronic device of claim 1, wherein the first electronic signals encoding movement data includes at least one of linear acceleration, angular acceleration, or gesture information, the gesture information including role information, yaw information, or pitch information (Wang par[0059]: b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 7, Wang in view of Huang discloses the electronic device of claim 1, wherein the unwanted information is noise information associated with at least one of shaking the electronic device, dropping the electronic device onto a bottom of a vehicle, or an electronic malfunction of the electronic device (Wang fig 2a-2b; par[0034], [0055], [0081]: The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals. In the process of obtaining the motion state in the three-dimensional space of the vehicle, it is found that the data obtained in the mobile phone sensor is data with noise and some random errors).

Regarding claim 8, Wang in view of Huang discloses the electronic device of claim 1, wherein the precondition includes at least one of a threshold of a linear acceleration, a threshold of a lasting time of the linear acceleration, a threshold of an angular acceleration, a threshold of a lasting time of the angular acceleration, a number of changes of an acceleration direction during a predetermined length of time, or a number of changes of a gesture with a time length (Huang par[0024]: The MCU can determine whether the driver has bad driving behavior or has bad driving habits by comparing the statistics of non-smooth speed changes within a unit mileage (such as sudden acceleration or excessively positive / negative acceleration caused by slamming on the brake), and comparing with the preset threshold . In addition to the non-smooth vehicle speed changes within a unit mileage, a timer can also be used to count the number of non-smooth vehicle speed changes per unit time, or the number of non-smooth vehicle speed changes within a specific mileage period or a specific time period to obtain Targeted driving behavior / habit detection results).

Regarding claim 10, Wang in view of Huang discloses the electronic device of claim 1, wherein to send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server, the at least one processor is further directed to:
determine a trigger time point once the first electronic signals encoding movement data meets the precondition (Huang par[0024]: The MCU can determine whether the driver has bad driving behavior or has bad driving habits by comparing the statistics of non-smooth speed changes within a unit mileage (such as sudden acceleration or excessively positive / negative acceleration caused by slamming on the brake), and comparing with the preset threshold. In addition to the non-smooth vehicle speed changes within a unit mileage, a timer can also be used to count the number of non-smooth vehicle speed changes per unit time, or the number of non-smooth vehicle speed changes within a specific mileage period or a specific time period to obtain Targeted driving behavior / habit detection results); and
select the second electronic signals encoding movement data in the predetermined time period based on the trigger time point (Wang fig 1:S5-S6 and fig 3&4; par[0078], [0081], [0083], [0084]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data).

Regarding claim 11, Wang discloses a method for detecting predefined driving behaviors, comprising: 
obtaining, by an electronic device, first electronic signals encoding movement data associated with the electronic device (fig 1:S3, par[0043], [0055], [0059]: Driving the vehicle to travel straight and curved, and manually marking the event to obtain acceleration sensor data. The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction) at a target, time point (Table 1, par[0065]: The values of the smartphone's accelerometers X, Y, and Z, the current time of the mobile phone, and the system time are recorded separately; the altitude, the current time of the mobile phone, and the system time are saved);
filtering out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (Wang par[0077], [0081], [0082]: In order to improve the accuracy of the system and reduce the misjudgment caused by erroneous data, it is necessary to perform preprocessing for reducing noise and data cleaning. it can filter out the wrong data and avoid misjudgment. Thereafter, the averaged value of the obtained data is filtered to achieve the desired effect of de-noising the dirty data);
upon the first electronic signals encoding movement data meeting the precondition, sending, by the electronic device, second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 1:S5-S6 and fig 3&4; par[0078], [0081], [0083], [0084]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, , Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data).
Wang does not explicitly disclose a method for detecting predefined driving behaviors, comprising: determining, by the electronic device, whether the first electronic signals encoding movement data meets a precondition.
Huang a method for detecting predefined driving behaviors, comprising: determining, by the electronic device, whether the first electronic signals encoding movement data meets a precondition (par[0024]: The MCU can determine whether the driver has bad driving behavior or has bad driving habits by comparing the statistics of non-smooth speed changes within a unit mileage (such as sudden acceleration or excessively positive / negative acceleration caused by slamming on the brake), and comparing with the preset threshold . In addition to the non-smooth vehicle speed changes within a unit mileage, a timer can also be used to count the number of non-smooth vehicle speed changes per unit time, or the number of non-smooth vehicle speed changes within a specific mileage period or a specific time period to obtain Targeted driving behavior / habit detection results).
One of ordinary skill in the art would be aware of both the Wang and the Huang references since both pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of monitoring driving data with precondition as disclosed by Huang to gain the functionality of providing a new and effective means of monitoring public transportation safety supervision by being helpful to develop good driving habits, improving warning effect on the driver, and improving traffic safety.

Regarding claim 12, Wang in view of Huang discloses the method of claim 11, further comprising:
determining that the electronic device is moving with a vehicle (Wang par[0057], [0058], [0059]: S2. The smart phone is fixed in the car and the data acquisition program is started. a. The mobile phone is placed next to the driver's seat on the car and fixed with a fixing device. For the convenience of processing, the mobile phone is fixed on the car with double-sided tape to ensure that the mobile phone and the vehicle do not move relative to each other, and the same process is performed during the movement. Three-dimensional space movement; b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 13, Wang in view of Huang discloses the method of claim 11, wherein the first electronic signals encoding movement data includes at least one of linear acceleration, angular acceleration, or gesture information, the gesture information including role information, yaw information, or pitch information (Wang par[0059]: b. Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction).

Regarding claim 16, Wang in view of Huang discloses the method of claim 11, wherein the unwanted information is noise information associated with at least one of shaking the electronic device, dropping the electronic device onto a bottom of a vehicle, or an electronic malfunction of the electronic device (Wang fig 2a-2b; par[0034], [0055], [0081]: The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals. In the process of obtaining the motion state in the three-dimensional space of the vehicle, it is found that the data obtained in the mobile phone sensor is data with noise and some random errors).

Regarding claim 17, Wang in view of Huang discloses the method of claim 11, wherein the precondition includes at least one of a threshold of a linear acceleration, a threshold of a lasting time of the linear acceleration, a threshold of an angular acceleration, a threshold of a lasting time of the angular acceleration, a number of changes of an acceleration direction during a predetermined length of time, or a number of changes of a gesture with a time length (Huang par[0024]: The MCU can determine whether the driver has bad driving behavior or has bad driving habits by comparing the statistics of non-smooth speed changes within a unit mileage (such as sudden acceleration or excessively positive / negative acceleration caused by slamming on the brake), and comparing with the preset threshold . In addition to the non-smooth vehicle speed changes within a unit mileage, a timer can also be used to count the number of non-smooth vehicle speed changes per unit time, or the number of non-smooth vehicle speed changes within a specific mileage period or a specific time period to obtain Targeted driving behavior / habit detection results).

Regarding claim 19, Wang in view of Huang discloses the method of claim 11, wherein the sending of the second electronic signals encoding movement data includes:
determining, by the electronic device, a trigger time point once the first electronic signals encoding movement data meets the precondition (Huang par[0024]: The MCU can determine whether the driver has bad driving behavior or has bad driving habits by comparing the statistics of non-smooth speed changes within a unit mileage (such as sudden acceleration or excessively positive / negative acceleration caused by slamming on the brake), and comparing with the preset threshold. In addition to the non-smooth vehicle speed changes within a unit mileage, a timer can also be used to count the number of non-smooth vehicle speed changes per unit time, or the number of non-smooth vehicle speed changes within a specific mileage period or a specific time period to obtain Targeted driving behavior / habit detection results); and
selecting, by the electronic device, the second electronic signals encoding movement data in the predetermined time period based on the trigger time point (Wang fig 1:S5-S6 and fig 3&4; par[0078], [0081], [0083], [0084]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, , Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data).

Regarding claim 20, Wang discloses a non-transitory computer readable medium comprising instructions configured to cause an electronic device to:
obtain first electronic signals encoding movement data associated with the electronic device from the at least one sensor (fig 1:S3, par[0043], [0055], [0059]: Driving the vehicle to travel straight and curved, and manually marking the event to obtain acceleration sensor data. The built-in three-axis accelerometer, also known as the G-sensor, is a line accelerometer that uses the principle of inertia to sense changes in acceleration. Acceleration is the force that acts on an object during acceleration. For example, various movement changes such as shaking, falling, rising, and falling can be converted into corresponding electrical signals, wherein Use the built-in three-axis gravity accelerometer of the smartphone to measure the tangential direction of the vehicle, the horizontal tangential direction, and the linear acceleration perpendicular to the horizontal upward direction) at a target, time point (Table 1, par[0065]: The values of the smartphone's accelerometers X, Y, and Z, the current time of the mobile phone, and the system time are recorded separately; the altitude, the current time of the mobile phone, and the system time are saved);
operate logic circuits in the at least one processor to filter out unwanted information from the first electrical signals encoding movement data based on a machine learning trained model (Wang par[0077], [0081], [0082]: In order to improve the accuracy of the system and reduce the misjudgment caused by erroneous data, it is necessary to perform preprocessing for reducing noise and data cleaning. it can filter out the wrong data and avoid misjudgment. Thereafter, the averaged value of the obtained data is filtered to achieve the desired effect of de-noising the dirty data);
send second electronic signals encoding movement data within a predetermined time period associated with the target time point to a remote server (fig 1:S5-S6 and fig 3&4; par[0078], [0081], [0083], [0084]: wherein the second electronic signals are obtained through the steps of Correct the acquired acceleration sensor data, Data pre-processing, de-dirty and de-noising the data; Feature extraction, extracting time domain features and frequency domain features of the data).
Wang does not explicitly disclose the electronic device, comprising: at least one processor-readable storage medium, including a set of instructions for detecting predefined driving behaviors; and
at least one processor in communication with the at least one processor-readable storage medium, operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition.
Huang discloses the electronic device, comprising: at least one processor-readable storage medium (par[0019]: The storage device is technically equivalent to processor-readable storage medium), including a set of instructions for detecting predefined driving behaviors (par[0019]: The vehicle driving behavior detection module, the signal processing and video generation module, and the video playback device / storage device can be either devices on the vehicle); and
at least one processor in communication with the at least one processor-readable storage medium (fig 2: MCU, par[0019], [0023]: The signal processing and video generating module may include a processing unit such as an MCU. The signal processing and video generation module determines whether the alert video generation / acquisition conditions are met according to the driving behavior detection information, and when the conditions are met, the corresponding alert video is generated / acquired according to a predetermined method for the video playback device to play or save To the storage device designated in advance), operate logic circuits to determine whether the first electronic signals encoding movement data meets a precondition (par[0024]: The MCU can determine whether the driver has bad driving behavior or has bad driving habits by comparing the statistics of non-smooth speed changes within a unit mileage (such as sudden acceleration or excessively positive / negative acceleration caused by slamming on the brake), and comparing with the preset threshold . In addition to the non-smooth vehicle speed changes within a unit mileage, a timer can also be used to count the number of non-smooth vehicle speed changes per unit time, or the number of non-smooth vehicle speed changes within a specific mileage period or a specific time period to obtain Targeted driving behavior / habit detection results).
One of ordinary skill in the art would be aware of both the Wang and the Huang references since both pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of monitoring driving data with precondition as disclosed by Huang to gain the functionality of providing a new and effective means of monitoring public transportation safety supervision by being helpful to develop good driving habits, improving warning effect on the driver, and improving traffic safety.

2.	Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang, and further in view of Khoury (US2017/0255966A1).
Regarding claim 5, Wang in view of Huang does not explicitly disclose the electronic device wherein the at least one sensor periodically generates the first electronic signals encoding movement data, and the at least one processor periodically obtain the first electronic signals encoding movement data.
Khoury discloses the electronic device wherein the at least one sensor periodically generates the first electronic signals encoding movement data (fig 1:103, par[0036]), and the at least one processor periodically obtain the first electronic signals encoding movement data (fig 1:102, par[0036]: The software code residing in device storage 109 can cause the device processor 102 to periodically make measurements using various local sensors 103 using appropriate APIs to determine if the device (and its user) are in a moving vehicle).
One of ordinary skill in the art would be aware of the Wang, Huang and Khoury references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of periodicity during the monitoring of driving data as disclosed by Khoury to gain the functionality of providing the ability to predict the profitability of those individuals for several products and services is dependent on knowing key components of their routes driven and their driving patterns in the physical world, such as, for example, speed, distance travelled, accumulated time and mileage driving, and neighborhood and malls visited.  One possible solution could be to constantly track everyone through their mobile devices.

Regarding claim 14, Wang in view of Huang does not explicitly disclose the method wherein the electronic device periodically obtain the first electronic signals encoding movement data.
Khoury discloses the method wherein the electronic device periodically obtain the first electronic signals encoding movement data (fig 1:103, par[0036]: The software code residing in device storage 109 can cause the device processor 102 to periodically make measurements using various local sensors 103 using appropriate APIs to determine if the device (and its user) are in a moving vehicle).
One of ordinary skill in the art would be aware of the Wang, Huang and Khoury references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of periodicity during the monitoring of driving data as disclosed by Khoury to gain the functionality of providing the ability to predict the profitability of those individuals for several products and services is dependent on knowing key components of their routes driven and their driving patterns in the physical world, such as, for example, speed, distance travelled, accumulated time and mileage driving, and neighborhood and malls visited.  One possible solution could be to constantly track everyone through their mobile devices.

2.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Huang, and further in view of Brandmaier et al.  (US10460534B1) hereafter Brandmaier.
Regarding claim 9, Wang in view of Huang does not explicitly disclose the electronic device wherein the at least one processor is further directed to: send the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency.
Brandmaier discloses the electronic device of claim 1, wherein the at least one processor is further directed to:
send the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency (col 17 ln 26-38: If analysis by the accident analysis module indicates that a collision is imminent or has occurred (discussed in reference to step 304 below), or that the driving behavior of first vehicle 210 indicates reckless or dangerous driving (discussed in reference to step 303 below), the accident analysis module may adjust the frequency of the first predetermined time interval (i.e. increase the frequency) or may dynamically configure telematics device 213 to transmit vehicle data for first vehicle 210 to driving data database 252 in real-time).
One of ordinary skill in the art would be aware of the Wang, Huang and Brandmaier references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of a varying transmitting frequency as disclosed by Brandmaier to gain the functionality of analyzing vehicle driving data, detecting dangerous driving behaviors, detecting imminent collisions, detecting collisions, and collecting vehicle driving data based on different protocol communications.

Regarding claim 18, Wang in view of Huang does not explicitly disclose the method further comprising: sending, by the electronic device, the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency.
Brandmaier discloses the method further comprising:
sending, by the electronic device, the second electronic signals encoding movement data within the predetermined time period associated with the target time point by a varying transmitting frequency (col 17 ln 26-38: If analysis by the accident analysis module indicates that a collision is imminent or has occurred (discussed in reference to step 304 below), or that the driving behavior of first vehicle 210 indicates reckless or dangerous driving (discussed in reference to step 303 below), the accident analysis module may adjust the frequency of the first predetermined time interval (i.e. increase the frequency) or may dynamically configure telematics device 213 to transmit vehicle data for first vehicle 210 to driving data database 252 in real-time).
One of ordinary skill in the art would be aware of the Wang, Huang and Brandmaier references since all pertain to the field of transportation systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Wang to implement the feature of a varying transmitting frequency as disclosed by Brandmaier to gain the functionality of analyzing vehicle driving data, detecting dangerous driving behaviors, detecting imminent collisions, detecting collisions, and collecting vehicle driving data based on different protocol communications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685